DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
CONTINUING DATA
This application is a CON of 15/804,751 11/06/2017 ABN
15/804,751 is a CON of 14/195,938 03/04/2014 PAT 9808474
14/195,938 is a CON of 13/334,995 12/22/2011 PAT 8703737
13/334,995 has PRO 61/428,861 12/31/2010
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 7, 2021 has been entered.
 
Election/Restrictions
37 C.F.R. 1.145 SUBSEQUENT PRESENTATION OF CLAIMS FOR DIFFERENT INVENTION.
If, after an office action on an application, the applicant presents claims directed to an invention distinct from and independent of the invention previously claimed, the applicant will be required to restrict the claims to the invention previously claimed if the amendment is entered, subject to reconsideration and review as provided in §§ 1.143 and 1.144

and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 22-24 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 depends from claim 1, and claim 1 requires that the fatty acid comprises DHA and ARA.  Claim 3 recites that the fatty acid can be other than the combination of DHA and ARA, so claim 3 fails to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
s 1-5, 8-10, 15-18, 21, and 28-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barrett-Reis (US 7,829,126, November 9,2 010, cited on IDS) in view of Prieto (US 6,045,854, April 4, 2000, cited on IDS).
Barrett-Reis teaches an infant formula which contains ARA, DHA, nucleotides, beta-carotene, and lutein.  See columns 11 and 12, Examples 1.1, 1.2, 1.3.  ARA was present as a 40% oil at 0.167 kg/454 L (assuming one kg = 1 L), or 0.0668 kg/454 L, or 0.0000147 kg/L, or 0.14 g/L, or 0.14 mg/mL.  Total lutein was 100, 150, or 200 mcg/L, or 0.1, 0.15, or 0.2 mcg/mL.  Nucleotide premix was present at 133 g which contained 42 g of nucleotides (see footnote 3 in the table), which is 42 g/454 L, or 0.0925 g/L, or 92.5 mg/L.  Table 1 on page 6 gives the ranges of carbohydrate, fat, and protein which are present in g/100 kcal.  Fat contains 9 calories per gram, and carbohydrate and protein both contain 4 calories per g. Thus, in the first embodiment in Table 1, carbohydrate is 32-53%, fat is 27-72%, and protein is 4-14%, which overlaps with the claimed ranges.
Barrett-Reis does not include a human milk oligosaccharide in the composition.
Prieto teaches nutritional compositions comprising 350-4500 mg/L (0.350-4.5 mg/mL) of 2’fucosyllactose, optionally combined with other HMOs.  See claim 1.  A more preferable amount is 1.0-2.4 mg/mL (see end of column 4), which overlaps with the claimed range “about 0.01 mg/mL to about 2 mg/mL.” Many beneficial functions have been attributed to HMOs, so it is desired to supplement infant formula or pediatric products with HMOs in concentrations similar to human breast milk.  See column 2, second paragraph.  The oligosaccharides include 3-fucosyllactose; lacto-N-fucopentaose III; lacto-N-fucopentaose II; difucosyllactose; 2' fucosyllactose; lacto-N-fucopentaose I; Lacto-N-neoTetraose; lacto-N-fucopentaose V; or lacto-
It would have been obvious to one of ordinary skill in the art at the time the invention was made to add HMOs to the Barrett-Reis composition in order to mimic human breast milk and protect the infant from viral and bacterial infection, as taught by Prieto.  Adding Prieto’s HMOs in the amounts taught by Prieto to the Barrett-Reis composition would result in the claimed invention.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05).  The skilled artisan would also optimize the concentrations of nutrients using routine experimentation.  See MPEP 2144.05:  “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 245 (CCPA 1955).”
MPEP 2144.08 states that the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.
Another rational for combining the three references is that they are all drawn to infant formula.  See MPEP 2144.06: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third 
Response to Arguments
Applicant argues that Barrett-Reis does not teach reducing inflammation.  This argument is not persuasive because the rejected claims do not require reducing inflammation.
Applicant argues that it is unclear from Prieto which oligosaccharides provide benefits.  This argument is not persuasive because Prieto teaches the specific oligosaccharides 3-fucosyllactose, lacto-N-fucopentaose III, lacto-N-fucopentaose II, difucosyllactose, 2' fucosyllactose, lacto-N-fucopentaose I, lacto-N-neotetraose, lacto-N-fucopentaose V or lacto-N-tetraose.  See abstract and Technical Field of the Invention.
Applicant argues that Prieto fails to provide any data regarding activity against viral and bacterial infection, so it is unclear whether the oligosaccharides themselves are responsible for activity.  This argument is not persuasive because Prieto teaches compositions containing oligosaccharides, and there is no evidence to suggest that Prieto’s compositions are ineffective.  Applicant notes that the Anderson reference (mentioned by Prieto) shows that the oligosaccharides did not show activity against all bacteria.  This argument is not persuasive because the oligosaccharides were effective against at least some bacteria, so the skilled artisan would use them for that purpose.  It is further noted that Prieto teaches other benefits of oligosaccharides, such as stimulating the growth of Lactobacillus bifidus var pennsylvanicus, which protects infants from gastrointestinal infections and promoting the growth of Bifidobacterium bifidum, which is involved in healthy development.  See Background of the Invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-5, 8-10, 12, 15-18, 21, and 28-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,808,474 in view of Singhal.  The claims in each are directed to a synthetic pediatric formula comprising HMOs which can be 2’-fucosyllactose (claim 22), PUFA, and 0.001 µg/mL to 10 µg/mL carotenoids (claims 10-11).  The concentrations of HMO and PUFA in the ‘474 patent are narrower than, and anticipate, the instant claims.  The claimed concentration of carotenoid falls within the range recited in the ‘474 patent.  The skilled artisan would optimize the concentration using routine experimentation.  See MPEP 2144.05:  “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 245 (CCPA 1955).”
The ‘474 composition does not include nucleotides.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to include nucleotides in the ‘474 composition because inclusion of 72 mg/L of nucleotides improves gastrointestinal health and immune function, as taught by Singhal.

Claims 1-5, 8-10, 15-18, 21, and 28-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8,703,737 in view of Singhal.  
The ‘737 patent claims administration of a composition comprising 2’-FL in a concentration of 0.001 mg/mL to 20 mg/mL or 0.01 mg/mL to 1 mg/mL (claim 4), 0.001 µg /mL to 5 µg /mL of lycopene, 0.025 mg/mL to 0.130 mg/mL of a fatty acid which can be DHA or ARA or a combination thereof (claims 1-2).  
The ‘737 claims recite 2’-fucosyllactose, PUFA, and lycopene in ranges which are narrower than, and anticipate, the claimed ranges.  
The ‘737 composition does not include nucleotides.
Singhal teaches that nucleotide supplementation is important for formula-fed infants because it improves gastrointestinal health and immune function.  See abstract.  The beneficial 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include nucleotides in the ‘737 composition because inclusion of 72 mg/L of nucleotides improves gastrointestinal health and immune function, as taught by Singhal.

Claims 1-5, 8-10, 15-18, 21, and 28-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No 8,802,650 in view of Barrett-Reis. 
The ‘650 patent recites a composition containing 2’-FL and a carotenoid in concentrations which meet the limitations of the instant claims.  The ‘650 patent also recites that 6’-sialyllactose or 3’-sialyllactose can be included.  
The ’650 patent does not claim a composition containing a PUFA or a nucleotide and does not recite amounts of fat, protein, and carbohydrate.
Barrett-Reis teaches an infant formula which contains ARA, DHA, nucleotides, beta-carotene, and lutein.  See columns 11 and 12, Examples 1.1, 1.2, 1.3.  ARA was present as a 40% oil at 0.167 kg/454 L (assuming one kg = 1 L), or 0.0668 kg/454 L, or 0.0000147 kg/L, or 0.14 g/L, or 0.14 mg/mL.  Total lutein was 100, 150, or 200 mcg/L, or .1, 0.15, or 0.2 mcg/mL.  Nucleotide premix was present at 133 g which contained 42 g of nucleotides see footnote 3 in the table), which is 42 g/454 L, or 0.0925 g/L, or 92.5 mg/L.  

It would have been obvious to one of ordinary skill in the art at the time the invention was made to include ARA/DHA and nucleotides in the ‘650 composition.  The skilled artisan would include ARA/DHA and nucleotides because they are known for administering along with carotenoids, as taught by Barrett-Reis.  Barrett-Reis provides guidance for concentration, which the skilled artisan would optimize using routine experimentation.  

Claims 1-5, 8-10, 15-18, 21, and 28-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,179,406 in view of Barrett-Reis. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘406 patent claims administration of a nutritional composition containing 2’-FL or LNnT in an amount of 0.001 mg/mL to 20 mg/mL, 0.001 g/L to 1 g/L of a LCPUFA comprising DHA and ARA, 0.001 µg /mL to 5 µg /mL of a carotenoid comprising lutein, lycopene, beta-carotene, or a combination thereof, 10 mg/L to 200 mg/L of a monomeric monophosphate nucleotide component, and having the claimed nutritional composition (claim 1).  Arachidonic acid is present at 0.02 mg/mL to 0.250 mg/mL (claim 7).  The HMO is present in an amount from 0.001 mg/mL to less than 2 mg/mL (claim 4).
The ‘406 patent does not claim specific carotenoids or fatty acids.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to include beta-carotene, luteine, DHA, and ARA in the ‘406 composition because the ‘406 patent teaches fatty acids and carotenoids generally, and Barrett-Reis provides guidance on specific compounds which are used in infant formula.

Claims 1-5, 8-10, 15-18, 21, and 28-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,369,164. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘164 patent claims a composition containing the same human milk oligosaccharides as recited in the instant claims at a concentration of 0.01 mg/mL to 4 mg/mL (claims 18 and 25), 0.001 µg /mL to 5 µg /mL of a carotenoid, a nucleotide in an amount from 10 mg/L to 200 mg/L (claim 21), long-chain omega-6 fatty acids in an amount of 5 mg per 100 kcals to 23 mg per 100 kcals (claim 18).

Claims 1-5, 8-10, 15-18, 21, and 28-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,973,837. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘837 patent claims a composition containing 0.01 mg/mL to 5 mg/mL of a human milk oligosaccharide component containing 2’-FL, 0.080-0.250 mg/mL of ARA, DHA, 0.001-5 µg .

Claims 1-5, 8-10, 15-18, 21, and 28-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/228,342 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application claims a composition containing 0.01 mg/mL to 2 mg/mL of 2’-FL (claim3 ), 5-12 mg per 100 kcals of DHA and ARA, 0.001 µg /mL to 5 µg /mL of a carotenoid component comprising lutein, lycopene, beta-carotene, or a combination, 10-200 mg/L of a nucleotide, and the same nutritional requirement which are recited in the instant claims. See claim 1.  ARA is present at 0.080-0.250 mg/mL (claim 4).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5, 8-10, 15-18, 21, and 28-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-39 of copending Application No. 16/698,422 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘422 application claims a composition containing 0.01-2 mg/mL of 2’-FL (claim 22), 0.001-1 g/L of DHA and ARA, 0.001-5 µg /mL of a component comprising lutein, lycopene, beta-carotene, or a combination, 42-200 
The ‘422 application does not claim wherein the fatty acid comprises from 0.08-0.25 mg/mL of arachidonic acid.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See MPEP 2144.05.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/LAYLA D BERRY/             Primary Examiner, Art Unit 1623